DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1, Claims 1 - 8 & 11 - 18.  Group 2, Claims 9 & 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 5,727,378 Jeffrey  L. Seymour (‘Seymour hereafter),
U.S. 10,184,403 McCaldon et al. (‘McCaldon hereafter), App 14/458533;
U.S. 10,632,536 Care et al. (‘Care hereafter), App 15/493681; 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 18 are currently being examined. 
Claims 9 & 10 have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected for allowable subject matter.
Claim Objections
	Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 5, 7, 11 – 15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,727,378 Jeffrey  L. Seymour (‘Seymour hereafter).

		Regarding Claim[s] 1 & 11 ‘Seymour discloses all the claim limitations including: An attributable engine (‘Seymour, Col. 1, ln 31 – 39, advancements, low cost improved performance gas turbine engines for aeromodelling and small unmanned aerial vehicles) comprising: 
a compressor (‘Seymour, near #34 (proximate compressor)); 
a combustion section (‘Seymour, system of #58 (combustion assembly), #150 (primary "B" combustion zone), #152 (secondary combustion zone) , #156 (overall combustion zone), #159 (combustion chamber at exhaust opening)); 
a turbine section (‘Seymour, #1, near #36 (turbine wheel)); and 
an engine case wall (‘Seymour, #70 (outer casing wall), & #72 (rear casing wall)) surrounding the compressor section (‘Seymour, near #34 (proximate compressor), and near #76 (compressor discharge plenum)), 
the combustion section (‘9Seymour, system of #58 (combustion assembly), #150 (primary "B" combustion zone), #152 (secondary combustion zone), #156 (overall combustion zone), #159 (combustion chamber at exhaust opening)), and 
the turbine section (‘Seymour, #1, near #36 (turbine wheel)), 
the engine case wall (‘Seymour, #70 (outer casing wall), & #72 (rear casing wall)) comprising: 
a first cavity (‘Seymour, #64 (fuel manifold)), 
embedded within the engine case wall (‘Seymour, near #62 (outer casing), #70 (outer casing wall), & #72 (rear casing wall)),  
defining an injector (‘Seymour, system of #63 (fuel injector system) & #64 (fuel manifold)), 
wherein the injector (‘Seymour, system of #63 (fuel injector system) & #64 (fuel manifold)) is in fluid communication with the combustion section (‘Seymour, Figs 1 & 4, #64 (fuel manifold) is in fluid communication with #104 (internal air passage) which is in fluid communication with the combustion section)); and 
a second cavity (‘Seymour, Figs 1 & 2, #98 (fuel supply tube/ second cavity)) embedded within the engine case wall (‘Seymour, Fig 2, #98 is part of #60 (reverse flow annular combustor), Fig 1, shows #60 within the engine case #70, #72), 
defining a fuel feed passage (‘Seymour, System of #63 (fuel injection system), #64 (fuel manifold), #98 (fuel supply tube), #110 (fuel exit opening)), 
wherein the fuel feed passage (‘Seymour, System of #63 (fuel injection system), #64 (fuel manifold), #98 (fuel supply tube), #110 (fuel exit opening)) is in thermal communication through the exterior surface of the engine case wall (‘Seymour, fuel is supplied into the engine from outside the engine case wall, the fuel lines are all in thermal communication with each other). 
		Except ‘Seymour, is silent regarding: An additively manufactured attributable engine comprising: 
		However, “additively manufactured” is a “product by process” recitation. A recitation of “product by process” claims are limited by and defined by the process, determination of patentability is based on the product itself. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113(I). 
Since there is no structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, the “attributable engine” of ‘Seymour meets the claim.

Regarding Claim[s] 2 & 12, ‘Seymour discloses all the claim limitations including: fuel feed passage is substantially parallel to the exterior surface of the engine case wall (‘Seymour, Col. 1, ln 64 – 67). 

Regarding Claim[s] 3 &13, ‘Seymour discloses all the claim limitations except is silent regarding: injector includes an injector inlet and an injector outlet. 
‘Seymour, teaches #63 (fuel injector system), but is silent regarding an inlet and an outlet since it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Seymour with an inlet and outlet on a fuel injector system since it is a known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if they variations are predictable to one of ordinary skill in the art;

Regarding Claim[s] 4 & 14, ‘Seymour discloses all the claim limitations including: embedded within the engine case wall, defining a fuel line, wherein the fuel line is connected to the fuel feed passage and wherein the fuel line is in fluid communication with the fuel feed passage (‘Seymour, Col. 4, ln 1 – 19). 

Regarding Claim[s] 5 & 15, ‘Seymour discloses all the claim limitations including: fuel feed passage is connected to the injector at the injector inlet and wherein the fuel feed passage is in fluid communication with the injector (‘Seymour, Abst, Col. 1, ln 41 – 63, Col. 4, ln 1 – 19 Fig 1, #63 is fed by fuel lines). 

Regarding Claim[s] 7 & 17, ‘Seymour discloses all the claim limitations including: combustor section is connected to the injector outlet (‘Seymour, Fig 1, shows #58 connected to #63 by both being connected to the rear casing wall #72). 

Claim 6 & 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,727,378 Jeffrey  L. Seymour (‘Seymour hereafter), and in view of U.S. 10,184,403 McCaldon et al. (‘McCaldon hereafter).

Regarding Claim[s] 6 & 16, ‘Seymour discloses all the claim limitations except is silent regarding: fuel line extends around the engine case wall circumferentially and is connected to N number of fuel feed passages and is in fluid communication with N number of fuel feed passages. 
However, McCaldon, does teach: Abst a fuel nozzle for a gas turbine engine, Col. 1, ln 29 – Col. 2, ln 12, fuel passages and air passages circumferentially spaced apart on the surface of the body.  Each passages conveys air through the body into a cavity and a plurality of fuel passages extending through the body circumferentially spaced. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Seymour with a fuel and air passages together as taught by ‘McCaldon in order to provide a an easier to design, manufacture and maintain when the air and fuel lines traverse one another (‘McCaldon, Col.5, ln 31 – 48).

Claim 8 & 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,727,378 Jeffrey  L. Seymour (‘Seymour hereafter), and in view of U.S. 10,632,536 Care et al. (‘Care hereafter),

Regarding Claim[s] 8 & 18, ‘Seymour discloses all the claim limitations except is silent regarding: engine case is formed of a nickel alloy. 
However, ‘Care does teach Col. 1, ln 11 – 18, nickel alloy.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Seymour with a nickel alloy used on the engine case as taught by ‘Care in order to provide a provide excellent adhesion, corrosion protection, hardness, wear and erosion resistance.
	Further it is well understood that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to select a metal material best suited for the casing on a turbine engine, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
01/26/2022